Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The data submitted is a comparison of 2 compounds. The compounds of the prior art are very similar. The difference of a pyridyl v a phenyl and /or a positional isomer  provides for v. similar compounds and therefore a person of skill in the art would be motivated to make these modifications. The data in the prior art  has the same assay but data is describes as IC50. 
Applicants compounds also have the same assay.
 The claims can have either R3 or R4 to be a H. and the compounds can have R3 to be a halogen, alkylaokoxy, CN. So the claims do not just include the compounds in claim 4. 
The rejection is still maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



April 5, 2021.